Citation Nr: 9921651	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in March 1994, the RO denied the 
appellant's claim of entitlement to service-connection for a 
skin condition.  He was notified of this decision and of his 
right to appeal by a letter dated in April 1994, but a timely 
appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for a skin condition is not new and material.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & Supp. 1996); 
38 C.F.R. § 3.156(a) (1998).

2.  The March 1994 rating decision denying service connection 
for a skin condition is final, and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. 
3.104(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a skin 
condition was denied by rating decision dated in March 1994.  
Although the veteran was notified of the decision, he did not 
appeal it.  Therefore, the RO's decision of March 1994 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
20.1100.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the March 1994 RO 
decision included the veteran's service medical records; VA 
examination reports dated in May 1976, July 1977, February 
1983 and January 1985; VA treatment notes dated from February 
1977 to November 1993; emergency room notes dated in October 
and December 1984 from the Timken Mercy Medical Center; a 
neurological examination report dated in March 1990 from J.-
C. Tabet, M.D.; treatment notes dated from March to September 
1993 from M. Neal, M.D.; treatment notes dated from March to 
December 1993 from Alan Rudick, D.O.; November 1993 
laboratory results from Doctors Hospital; treatment records 
dated from May to December 1993 from R. Kirk Elliot, D.O.; 
and, a note received in January 1994 from Right S Zimmerman, 
D.O.  After reviewing this evidence, the RO denied the claim 
for service connection for a skin disorder.  The RO found 
that the veteran's service medical records made no reference 
to a skin condition and those VA records after service were 
also negative for any mention of a skin disorder. 

Evidence submitted since March 1994 included duplicate copies 
of Dr. Neal's treatment notes of March 1993.  These records 
address a scrotal abscess secondary to being bitten by a 
girlfriend.  Treatment notes dated from February to October 
1995 from Aultman Hospital concern unrelated conditions.  

An April 1996 VA rating examination report contained no 
complaints of a skin condition.  The report concluded that 
the veteran did not have acute dermatitis.  There was no 
mention of any other skin condition.  

Associated with the claims folder was a copy of the veteran's 
DD Form DD Form 214.  It was indicated that the veteran had 
been a supply clerk during his tour in Vietnam.  The form 
made no mention of the veteran performing duties as a 
forklift operator.

Also added to the record were copies of Dr. Rudick's March to 
November 1993 treatment records.  December 1993 and January 
1994 treatment records from Doctors Hospital are negative for 
evidence regarding a skin condition.  

The veteran's attempt to reopen his service connection claim 
was denied by rating decision dated in August 1997.

During the veteran's personal hearing in December 1997 he 
testified that he was exposed to Agent Orange in Vietnam.  He 
was a forklift operator and he transferred metal containers 
of Agent Orange between trucks.  His partners told him the 
containers had Agent Orange in them.  The containers were 
readily identifiable because some were orange and black.  
After service he worked in construction but was not exposed 
to any chemicals.  He did not have a skin problem during the 
first year after his separation.  About three years after 
service he started to have skin problems. His skin itched all 
the time.  It was mostly on his groin and back.  He did not 
pay attention to the skin condition at first.  He did not 
have a skin condition in 1976.  He had a VA paper at one time 
that said that his skin condition was due to nerves.  He 
never had a diagnosis of chloracne.  He used to get medicine 
for his skin condition.  His doctor's had indicated that they 
had never seen a condition like the veteran's before.  

Billing statements dated from April through July 1998 from 
Aultman Hospital were also added to the record.  December 
1997 to January 1998 treatment records from Aultman Hospital 
are negative for complaints, symptoms or findings regarding a 
skin condition.

VA treatment records dated from May 1993 to September 1998 
include a May 1998 mental health clinic treatment note in 
which the veteran complained of lack of sleep due to itching.  
In July 1998 he complained of a recurrent scrotal cyst and 
flare-up.  Later that month he complained of itching all 
over.  In August his scrotal cyst was draining a yellow 
secretion.  No diagnosis or link to the veteran's active 
service was made.  In September the condition was termed a 
scrotal abscess and was noted to be draining and that there 
was an odor associated with it.  

A September 1998 VA dermatology clinic note revealed that the 
veteran had a six-year history of a recurrent cyst of the 
left scrotum.  The cyst flared about once a year with a foul-
smelling drainage.  The note was negative for an opinion 
regarding the etiology of the cyst.  

Analysis

The copies of Dr. Neal's March 1993 treatment records and Dr. 
Rudick's records are redundant in that copies were before the 
RO at the time of the March 1994 rating action.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The February to October 1995, the December 1997 and the 
January 1998 treatment records from Aultman Hospital are new 
in that they were not before the RO in March 1994, but are 
not material in that they are silent regarding any sort of 
skin condition.  Similarly, the 1998 billings from Aultman 
Hospital are not material, as they are silent regarding the 
reasons for the treatment provided.  The April 1996 VA 
examination report is also negative for complaints, symptoms 
or findings regarding a skin condition.  There are many VA 
records from 1993 to 1998 that pertain to several conditions 
other than the skin condition at issue.  

The May, July and September 1998 VA records concerning the 
veteran's recurrent scrotal cyst complaints are new, but 
since they do not contain a medical opinion relating the cyst 
to the veteran's active service they are not material.  The 
Board further notes that there is no diagnosis of chloracne 
or any other condition associated with exposure to Agent 
Orange.  

Although the veteran testified that that he felt that his 
skin condition was caused by exposure to Agent Orange during 
his active service, he has submitted no medical evidence to 
substantiate his claim.  Although the veteran is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  As he has no medical expertise, his testimony 
alone is not material evidence.  In any event, he testified 
that he has not been told that his skin condition is 
chloracne nor has a physician had attributed his skin 
condition to exposure to Agent Orange or anything else during 
his active service.  The Board finds that the left scrotal 
abscess is not a disease for purposes of the presumption of 
herbicide exposure.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.

ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a skin condition, thus, the 
claim is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals





